DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-10 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a parking assist apparatus comprising:
a memory; and a hardware processor coupled to the memory, the hardware processor being configured to:
set a first circumference having a predetermined first radius that is in tangential contact with a first straight line extending in a traveling direction of a vehicle and that passes through a center position of the vehicle in a width direction of the vehicle;
set a second circumference having a predetermined second radius that is in tangential contact with a second straight line extending in an exit direction from a parking target area of the vehicle and that passes through a center of the parking target area in a width direction of the parking target area;
set a third circumference obtained by shifting the second circumference along the second straight line until the second circumference comes in contact with the first circumference;
acquire a guidance route that includes part of the first circumference as a route for moving the vehicle forward and includes part of the third circumference as a route for moving the vehicle backward;
display the guidance route on a display; or

The elements contained in claim 6 are substantially similar to elements presented in claim 1, and further including the limitations of “notify a driver of the acquired guidance route”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Min et al. (US 2015/0025732 A1) disclose an automatic parking control apparatus and method for controlling automatic parking, Min et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661